Exhibit 10.8

SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, AND A WAIVER OF ALL RIGHTS TO MAKE ANY CLAIM AGAINST THE
EMPLOYER.

WHEREAS, Christopher Ferguson (hereinafter “EMPLOYEE”) has been employed by
ClearPoint Business Resources, Inc., a Delaware corporation and all of its
subsidiary and affiliated companies (hereinafter, collectively “EMPLOYER”) in
the capacity of President and Secretary; and

WHEREAS, EMPLOYEE and EMPLOYER mutually desire to terminate amicably EMPLOYEE’s
employment with EMPLOYER:

NOW, THEREFORE, in consideration of the mutual promises, agreements,
undertakings and representations continued herein, and intending to be legally
bound hereby,

It is hereby agreed by and between EMPLOYEE and EMPLOYER as follows:

1. Effective February 28, 2008, EMPLOYEE does hereby resign as an employee of,
as President and Secretary of, and as a director of, EMPLOYER. In furtherance
hereof, EMPLOYEE, on behalf of and for the benefit of himself, and his heirs,
assigns and representatives, does hereby permanently and irrevocably sever his
employment relationship with, and any and all of his officer and director
positions with, EMPLOYER and also does hereby REMISE, RELEASE AND FOREVER
DISCHARGE EMPLOYER and its parents, subsidiaries, affiliates, and its and their
officers, directors, shareholders, employees and agents, its and their
respective successors and assigns, heirs, executors, and administrators
(hereinafter referred to collectively as “RELEASEES”) of and from any

 

- 1 -



--------------------------------------------------------------------------------

and all actions and causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which he ever had, now has, or which his heirs,
executors or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of his employment with EMPLOYER up to and
including the date of this Separation of Employment Agreement and General
Release (the “Agreement”), and particularly, but without limitation, any claims
arising from or relating in any way to his employment relationship or the
termination of his employment relationship with EMPLOYER, including, but not
limited to, any claims which have been asserted, could have been asserted or
could be asserted now or in the future, including any claims under any federal,
state or local laws, including the Pennsylvania Human Relations Act, 43 P.S. §
951 et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S. C. §
2000e et seq., the Americans with Disabilities Act, 29 U.S.C. §12101 et seq.;
the Family and Medical Leave Act, 29 U.S.C. §§2601 et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; any common law
contract or tort claims now or hereafter recognized, and all claims for counsel
fees and costs.

2. In full consideration of EMPLOYEE’S execution of this Agreement and assuming
the EMPLOYEE does not revoke this Agreement within the revocation period set
forth in Paragraph 10 hereof, and in consideration for EMPLOYEE’S agreement to
be legally bound by the terms of this Agreement and his release of claims
hereunder, EMPLOYER agrees to:

(a) Continue to pay, to the extent applicable, the EMPLOYER’S portion of the
health insurance premiums for EMPLOYEE through February 28, 2009 and,
thereafter, will permit EMPLOYEE (at his expense) to continue to receive such
coverage in accordance with COBRA regulations. EMPLOYEE acknowledges that he is
responsible for paying the EMPLOYEE’S

 

- 2 -



--------------------------------------------------------------------------------

portion, if any, of the health insurance premiums for the time period above.
EMPLOYEE hereby authorizes EMPLOYER to deduct the EMPLOYEE’S portion, if any, of
the health insurance premiums for the time period above from any monies payable
to EMPLOYEE pursuant to the Consulting Agreement (as defined below); and

(b) Except as set forth herein, it is expressly agreed and understood that
EMPLOYER does not have, and will not have, any obligation to provide EMPLOYEE at
any time in the future with any payments, benefits or consideration other than
those recited in Paragraph 2(a) above and the Consulting Agreement below, other
than any vested benefits to which EMPLOYEE may be entitled under the terms of
EMPLOYER’s benefit plans. EMPLOYEE acknowledges that the consideration set forth
in Paragraph 2(a) is satisfactory and adequate in exchange for his covenants and
release contained herein. EMPLOYEE further acknowledges that the consideration
described above in Paragraph 2(a) is more than EMPLOYER is required to provide
under its normal policies, practices or employee benefit plans and represents
benefits to which he is not otherwise entitled.

3. The parties hereto acknowledge that the undertakings of each of the parties
herein are expressly contingent upon the fulfillment and satisfaction of the
obligations of the other party as set forth herein.

4. EMPLOYEE hereby agrees and recognizes that his employment relationship with
RELEASEES has been permanently and irrevocably severed effective February 28,
2008 and that RELEASEES have no obligation, contractual or otherwise, to hire,
rehire or re-employ him in the future. Except as set forth in this Agreement,
and except for EMPLOYEE’S continuing obligations pursuant to

 

- 3 -



--------------------------------------------------------------------------------

Section 5 of that certain Employment Agreement, dated as of February 12, 2007
(the “Employment Agreement”), and except for EMPLOYER’S continuing obligations,
if any, pursuant to Section 4.4(ii) of the Employment Agreement, the parties
agree and hereby confirm that the Employment Agreement is null and void and of
no further force and effect. Notwithstanding anything contained in that certain
Voting Agreement, dated as of February 12, 2007 (the “Voting Agreement”), the
EMPLOYEE agrees that he shall not be a designee (as such term is used in
Section 1.01(a) of the Voting Agreement) nor shall he stand for election as a
director of ClearPoint Business Resources, Inc. (“CPBR”).

5. EMPLOYEE agrees and acknowledges that the agreement by EMPLOYER, described
herein, is not and shall not be construed to be an admission of any violation of
any federal, state or local statute or regulation, or of any duty owed by
EMPLOYER and that this Agreement is made voluntarily to provide an amicable
conclusion of his employment relationship with EMPLOYER.

6. EMPLOYEE agrees, covenants and promises that EMPLOYEE has not communicated or
disclosed, and will not hereafter communicate or disclose, the terms of this
Agreement to any persons with the exception of members of his immediate family,
his attorney, and his accountant or tax advisor, each of whom shall be informed
of this confidentiality obligation and shall be bound by its terms.

7. For as long as the EMPLOYEE beneficially owns at least five percent (5%) of
the outstanding shares of Common Stock of CPBR, the EMPLOYEE shall be entitled
to be an observer at each meeting of the Board of Directors (the “Board”) of
CPBR. EMPLOYEE shall be invited to attend all meetings of the Board in a
non-voting observer capacity and, in this respect, CPBR shall

 

- 4 -



--------------------------------------------------------------------------------

give EMPLOYEE copies of all notices, minutes, consents and other materials that
it provides to its directors at the same time and in the same manner as provided
to such directors; provided, however, that EMPLOYEE shall, as set forth in this
Paragraph 7, agree to hold in confidence and trust all information so provided;
and provided, further, that the Company reserves the right to withhold any
information and to exclude EMPLOYEE from any meeting or portion thereof if
(i) access to such information or attendance at such meeting could adversely
affect the attorney-client privilege between CPBR and its counsel, (ii) access
to such information or attendance at such meeting could result in disclosure of
trade secrets or a conflict of interest, (iii) EMPLOYEE or Optos Capital is the
subject matter under discussion, (iv) it is necessary to discharge the
directors’ fiduciary duties, or (v) otherwise advised by CPBR’s counsel.
EMPLOYER agrees at all times to hold in strictest confidence, and not to use,
except for the benefit of the EMPLOYER, or to disclose to any person, firm or
corporation, the Confidential Information of the EMPLOYER. EMPLOYER understands
that “Confidential Information” means any proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of EMPLOYER with whom EMPLOYEE became acquainted
during the term of his employment), software, designs, drawings, hardware and
software configuration information, marketing, intellectual property, financial
or other business information disclosed to EMPLOYEE by the EMPLOYER either,
directly or indirectly, in writing or orally. Confidential Information may also
include proprietary information, trade secrets or know-how received in
confidence from third parties. EMPLOYEE further agrees that all memoranda,
notes, records, reports, electronic data and electronic records, letters, and
other documents made, compiled, received, held, or used by EMPLOYEE

 

- 5 -



--------------------------------------------------------------------------------

while employed by EMPLOYER concerning any phase of the business of the EMPLOYER
shall be the EMPLOYER’S property and shall be delivered by EMPLOYEE to the
EMPLOYER on the termination of his employment with the EMPLOYER.

8. This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of laws
provisions or canons of construction that construe agreements against the
draftsperson.

9. EMPLOYEE hereby certifies that:

(a) he has read the terms of this Agreement, and that he understands its terms
and effects;

(b) he has signed this Agreement voluntarily and knowingly in exchange for the
consideration described herein, which he acknowledges as adequate and
satisfactory to him;

(c) EMPLOYER has provided him with at least seven (7) days within which to
consider whether to sign this Agreement, and that he has signed as of the date
indicated below after concluding that this Agreement is satisfactory to him;

(d) he has been advised by EMPLOYER, through this document, to consult with an
attorney prior to signing this Agreement; and

(e) neither EMPLOYER, nor any of its agents, representatives or attorneys have
made any representations to him concerning the terms or effects of this
Agreement other than those contained herein.

10. EMPLOYEE may revoke this Agreement within seven (7) days of his signing it.
Revocation can be made by delivering a written notice of revocation to
Christopher D. McDemus at ClearPoint Business Resources, Inc., 1600 Manor Drive,
Suite 110,

 

- 6 -



--------------------------------------------------------------------------------

Chalfont, PA 18914. For this revocation to be effective, written notice must be
received by Mr. McDemus no later than the close of business on the seventh
(7th) day after EMPLOYEE signs this Agreement. If EMPLOYEE revokes this
Agreement, it shall not be effective and enforceable and EMPLOYEE will not
receive the consideration contained in Paragraph 2, Paragraph 11 or any other
consideration set forth herein.

11. Within a reasonable period of time following the expiration of the
revocation period set forth in Paragraph 10 hereof, EMPLOYER and EMPLOYEE shall
enter into a consulting agreement (the “Consulting Agreement”), pursuant to
which EMPLOYEE shall: (i) cooperate fully with any reasonable request of
EMPLOYER to provide truthful information and/or materials to them, (ii) provide
EMPLOYER with litigation support on existing matters, (iii) assist EMPLOYER in
matters relating to the performance of his former duties, and (iv) work with
EMPLOYER to effectively transition his current responsibilities. The Consulting
Agreement shall have a term of twelve (12) months and EMPLOYEE shall be paid
$25,000 per month.

12. Any controversy or claim arising out of or relating to this Agreement shall
be settled by a single arbitrator in an arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.

13. Except as set forth herein, and except for all non-competition,
non-solicitation and confidentiality agreements, the Lock-Up Agreement, dated as
of August 6, 2006, and any applicable stock grant documents, which remain in
full force and effect in

 

- 7 -



--------------------------------------------------------------------------------

accordance with their respective terms, this Agreement contains and constitutes
the entire understanding and agreement between the parties and supersedes and
cancels all previous negotiations, agreements, commitments, and writings in
connection therewith.

14. The invalidity or unenforceability of any provision of this Agreement,
whether in whole or in part, shall not in any way affect the validity or
enforceability of any other provision contained herein.

15. This Agreement may be signed in separate counterparts.

16. EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT. EMPLOYEE UNDERSTANDS AND AGREES THAT THIS
AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS RELATING TO HIS EMPLOYMENT AND
THE TERMINATION OF THAT EMPLOYMENT AGAINST ALL RELEASED PARTIES.

[SIGNATURES ON FOLLOWING PAGE]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing Separation of Employment Agreement and General Release
this 28th day of February, 2008.

 

WITNESS:

 

 

   

/s/ Chris Ferguson

      Print Name: Christopher Ferguson       CLEARPOINT BUSINESS RESOURCES, INC.

WITNESS:

 

 

            By:  

/s/ Michael D. Traina

      Name:   Michael D. Traina       Title:   Chairman & CEO

 

- 9 -